Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The provided abstract exceeds 150 words, the abstract contains mathematical equations which are not narrative. The abstract is not 1 paragraph. Appropriate correction is required.  

Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1: The punctuation after several claim limitations such as commas or semi colons is missing.  For example between the limitation “reading a set                         
                            
                                
                                    
                                        →
                                        
                                            
                                                
                                                    R
                                                
                                                
                                                    n
                                                
                                            
                                        
                                    
                                
                            
                        
                     of N feature locations having a distance from the shape where                         
                            
                                →
                                
                                    
                                        
                                            R
                                        
                                        
                                            n
                                        
                                    
                                
                            
                        
                     is the position vector of the feature locations having the length                         
                            
                                
                                    R
                                
                                
                                    n
                                
                            
                        
                     =                         
                            
                                
                                    
                                        
                                            
                                                
                                                    R
                                                
                                                
                                                    n
                                                
                                            
                                        
                                    
                                
                            
                        
                     and n = 1,…, N” and the limitation “reading a set {                        
                            
                                
                                    K
                                
                                
                                    m
                                
                            
                        
                    } of M wave numbers, where m = 1, …, M” there is no punctuation.  Also, between the limitation “reading a set {                        
                            
                                
                                    K
                                
                                
                                    m
                                
                            
                        
                    } of M wave numbers, where m = 1, …, M” and the limitation “Reading                         
                            γ
                            ∈
                            R
                        
                    , which is a parameter controlling degree of locality of the features” there is no punctuation. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 5, 6, 8 & 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 1:
In clam 1 the limitation “reading a set             
                
                    
                        
                            
                                
                                    
                                        R
                                    
                                    →
                                
                            
                            
                                n
                            
                        
                    
                
            
         of N feature locations having a distance from the shape where             
                
                    →
                    
                        
                            
                                R
                            
                            
                                n
                            
                        
                    
                
            
         is the position vector of the feature locations having the length             
                
                    
                        R
                    
                    
                        n
                    
                
            
         =             
                
                    
                        
                            
                                
                                    
                                        R
                                    
                                    
                                        n
                                    
                                
                            
                        
                    
                
            
         and n = 1,…, N” it is not clear if each feature location has the same or a unique distance from the shape. 
In claim 1 the following symbols are used in the given equations but are not defined:             
                α
                -
                l
                o
                w
                e
                r
                c
                a
                s
                e
                 
                g
                r
                e
                e
                k
                 
                a
                l
                p
                h
                a
            
         &             
                γ
                -
                l
                o
                w
                e
                r
                c
                a
                s
                e
                 
                g
                r
                e
                e
                k
                 
                g
                a
                m
                m
                a
            
        . These terms must be defined. The way in which the terms C and i are defined is adequate and similar explanation for the undefined terms would be sufficient. 
Claim 1 additionally recites the limitation “reading a set             
                
                    
                        
                            →
                            
                                
                                    
                                        R
                                    
                                    
                                        n
                                    
                                
                            
                        
                    
                
            
         of N feature locations having a distance from the shape”.  There is insufficient antecedent basis for this limitation in the claim. The term “the shape” lacks antecedent basis. The claim has recited a set of shapes, (“for a set of two- or three-dimensional geometric shapes”) but not an individual shape. 
Claim 1 additionally recites the limitation “            
                
                    
                        
                            
                                
                                    
                                        x
                                    
                                    →
                                
                                 
                            
                        
                    
                    
                        α
                    
                
                =
                 
                
                    
                        
                            
                                
                                    
                                        ∑
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                x
                                                            
                                                            
                                                                i
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                α
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                1
                            
                            
                                α
                            
                        
                    
                
            
         Is the             
                
                    
                        L
                    
                    
                        α
                    
                
            
         norm of the vector            
                 
                
                    
                        x
                    
                    →
                
            
        ” There is insufficient antecedent basis for this limitation in the claim. The term “the vector            
                 
                
                    
                        x
                    
                    →
                
            
        ” lacks antecedent basis. The vector             
                
                    
                        x
                    
                    →
                
            
         is undefined. The double bars in             
                
                    
                        
                            
                                
                                    
                                        x
                                    
                                    →
                                
                                 
                            
                        
                    
                    
                        α
                    
                
            
         usually denote a matrix operation not a vector and thus the term cannot be said to provide antecedent basis for the vector             
                
                    
                        x
                    
                    →
                
            
        . The way in which             
                
                    
                        s
                    
                    →
                
            
         is defined is adequate and similar explanation for             
                
                    
                        x
                    
                    →
                
                 
            
        would be sufficient.
Regarding claim 2:
            
                α
                -
                l
                o
                w
                e
                r
                c
                a
                s
                e
                 
                g
                r
                e
                e
                k
                 
                a
                l
                p
                h
                a
            
         &             
                γ
                -
                l
                o
                w
                e
                r
                c
                a
                s
                e
                 
                g
                r
                e
                e
                k
                 
                g
                a
                m
                m
                a
            
        . These terms must be defined. The way in which the terms C and i are defined is adequate and similar explanation for the undefined terms would be sufficient. 

Regarding claim 4: 
Claim 4 recites the limitation “where the Mwave numbers are chosen to range from kmin to kmax” There is insufficient antecedent basis for this limitation in the claim. The terms kmin &  kmax lack antecedent basis.  
Claim 4 recites the limitation “and the spacing between the values is constant, linearly increasing, linearly decreasing, exponentially increasing, exponentially decreasing or explicitly given by the user.”  It is not clear where the or of the claim applies. It can be read as {(constant and linearly increasing and linearly decreasing and exponentially increasing and exponentially decreasing) or explicitly given by the user} or it can be read as {(constant and linearly increasing and linearly decreasing and exponentially increasing) and (exponentially decreasing or explicitly given by the user)} modification is required to adequately describe the limits and bounds of the claim. 
Regarding claim 5:
The term "wherein random noise of a defined strength can also be added" in claim 5 is a relative term which renders the claim indefinite.  The term “can also be added” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the It is not clear why the random noise cannot be added in the method of claim 1. The changes necessary to make this addition possible are not described. 
Regarding claim 6: 
The term “and possibly reduce the dimensionality of each shape descriptor FS in the set of shape descriptors”. " in claim 6 is a relative term which renders the claim indefinite. The term “possibly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what the probabilities involved are and what factors affect those possibilities. 
Regarding claim 8:
Claim 8 recites the limitation “wherein a pose-normalization procedure is applied to each of a plurality of shape descriptors                         
                            {
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            s
                                        
                                    
                                
                                →
                            
                            ,
                            s
                            =
                            1
                            ,
                            …
                            ,
                            
                                
                                    N
                                
                                
                                    s
                                
                            
                            }
                        
                    ” The shape descriptors described are identical to those recited in claim 1 but are recited as a new set of shape descriptors. It is not clear if these are meant to be new shape descriptors or the same as those previously recited. 
Regarding claim 11:
Claim 11 recites the limitation “wherein a performance prediction process is performed which could be integrated into a surrogate-assisted shape optimization process based on the calculated set of shape descriptors” The term “which could be integrated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what factors affect the integration and under what conditions the integration of the prediction and optimization could or could not occur. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical concept without significantly more. The claim recites reading input from memory, calculating a set of shape descriptors and storing the shape descriptors in memory.
2A Prong 1: the limitation to calculate the feature locations as drafted is a mathematical concept, specifically a mathematical calculation. The MPEP states “A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation.” The MPEP in 2106.04(a)(2) lists using a formula to convert geospatial coordinates into natural numbers as an example of mathematical calculations that can be recited in a claim.  The input to the equation of claim 1 is a set of coordinates and the output a set of shape descriptors is a collection of natural numbers. 
Similarly, the limitation “assigning the calculated feature descriptor             
                
                    
                        f
                    
                    
                        s
                    
                
                (
                n
                ,
                m
                )
            
         to an             
                M
                ∙
                N
            
         dimensional vector of features as the shape descriptor              
                
                    
                        
                            →
                            
                                f
                            
                        
                    
                    
                        s
                    
                
            
        according to             
                
                    
                        
                            
                                f
                            
                            →
                        
                    
                    
                        s
                    
                
                =
                (
                
                    
                        f
                    
                    
                        s
                    
                
                
                    
                        n
                        =
                        1
                        ,
                         
                        m
                        =
                        1
                    
                
                ,
                
                    
                        f
                    
                    
                        s
                    
                
                
                    
                        n
                        =
                        1
                        ,
                         
                        m
                        =
                        2
                    
                
                ,
                …
                ,
                
                    
                        f
                    
                    
                        s
                    
                
                
                    
                        n
                        =
                        n
                        ,
                         
                        m
                        =
                        m
                    
                
                
                    
                        )
                    
                    
                        T
                    
                
            
        ”   is also a mathematical calculation. The MPEP states “A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the 

2A Prong 2: This judicial exception is not integrated into a practical application. 
In particular, the claim recites the additional elements of:
“reading a set             
                
                    
                        
                            →
                            
                                
                                    
                                        R
                                    
                                    
                                        n
                                    
                                
                            
                        
                    
                
            
         of N feature locations having a distance from the shape where             
                
                    →
                    
                        
                            
                                R
                            
                            
                                n
                            
                        
                    
                
            
         is the position vector of the feature locations having the length             
                
                    
                        R
                    
                    
                        n
                    
                
            
         =             
                
                    
                        
                            
                                
                                    
                                        R
                                    
                                    
                                        n
                                    
                                
                            
                        
                    
                
            
         and n = 1,…, N”,
“reading a set {            
                
                    
                        K
                    
                    
                        m
                    
                
            
        } of M wave numbers, where m = 1, …, M”,
“Reading             
                γ
                ∈
                R
            
        , which is a parameter controlling degree of locality of the features”,
These limitations claim only the reading of information in memory not any further manipulation.  The reading steps are recited at a high level of generality and amount to mere data storage and retrieval, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim further recites the additional limitation of: 
“And outputting the set of shape descriptors             
                {
                
                    
                        
                            
                                f
                            
                            
                                s
                            
                        
                    
                    →
                
                ,
                s
                =
                1
                ,
                …
                ,
                
                    
                        N
                    
                    
                        s
                    
                
                }
            
         for further processing” 
This limitation recites merely the generic output of data at a high level without any further manipulation. This limitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of reading information in memory is considered to be insignificant extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of outputting data is considered to be insignificant extra-solution This activity as shown in, The architecture of computer hardware, Systems Software, and networking Chapter 9 ([Page 277]"Without I/O there is no possibility of keyboard input, of screen output, of printout, or even of disk storage and retrieval. Although you might be inclined to think of I/O in terms of user input and output, there would be no computer network or Internet access either. To the CPU and its programs, all these devices require specialized input and output processing facilities and routines. In fact, for most business programs and for nearly every multimedia application, I/O is the predominant factor." Englander, “9 Input/output,” in the architecture of computer hardware, Systems Software, and networking: An information technology approach, 4Th., Hoboken, NJ: Wiley, 2010, pp. 276–303.) herein after Englander, is well understood routine and conventional. This conventional activity cannot be said to 

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical concept without significantly more. Claim 2 does not recite additional limitations that integrate the invention into a practical application. Claim 2 also does not recite additional limitations that amount to significantly more than the judicial exception 

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical concept without significantly more
2A Prong 1: the limitations “wherein the positions of the feature locations lie on a surface around the shapes with the feature locations being calculated by a deterministic algorithm to follow a desired pattern” and “or randomly, where the positions of the feature locations on the surface are determined by a randomized sampling technique in order to follow a desired distribution.” cover performance of the limitations in the mind. Nothing in the claim elements precludes the steps from practically being performed in the mind. the context of this claim encompasses the user manually determining the feature locations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
2A Prong 2: This judicial exception is not integrated into a practical application. 

2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of reading and storing information in memory is considered to be insignificant extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
2A Prong 1: The limitation “where the Mwave numbers are chosen to range from kmin to kmax and the spacing between the values is constant, linearly increasing, linearly decreasing, exponentially increasing, exponentially decreasing or explicitly given by the user.” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The context of this claim encompasses the user manually choosing the Mwave numbers. If a claim limitation, under its broadest reasonable interpretation, covers 
2A Prong 2: This judicial exception is not integrated into a practical application. 
The only additional limitations are those inherited from dependency on claim 1 which are discussed above. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of reading and storing information in memory is considered to be insignificant extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
2A Prong 1: The limitation “wherein random noise of a defined strength can also be added to the values of the wave numbers.” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The context of this claim encompasses the user manually adding the noise to the Mwave numbers. If a claim 
2A Prong 2: This judicial exception is not integrated into a practical application. 
The only additional limitations are those inherited from dependency on claim 4 which are discussed above. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of reading and storing information in memory is considered to be insignificant extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical concept without significantly more
2A Prong 1: the limitation “where a dimensionality reduction or embedding technique is used to transform the complete set of shape descriptors” as drafted is a mathematical concept, specifically a mathematical calculation. The MPEP states “A claim that recites a 
2A Prong 2: This judicial exception is not integrated into a practical application. 
The only additional limitations are those inherited from dependency on claim 1 which are discussed above. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of reading and storing information in memory is considered to be insignificant extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible. 


2A Prong 1: The limitation “wherein the feature locations or the values for the wave numbers are determined by an optimization algorithm.” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The context of this claim encompasses the user manually determining the wave numbers. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
2A Prong 2: This judicial exception is not integrated into a practical application. 
The only additional limitations are those inherited from dependency on claim 1 which are discussed above. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of reading and storing information in memory is considered to be insignificant extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
2A Prong 1: The limitation “wherein a pose-normalization procedure is applied to each of a plurality of shape” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The context of this claim encompasses the user manually performing the pose normalization. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
2A Prong 2: This judicial exception is not integrated into a practical application. 
The only additional limitations are those inherited from dependency on claim 1 which are discussed above. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of reading and storing information in memory is considered to be insignificant extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the 

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
2A Prong 1: The limitation “wherein a classification algorithm is run based on the calculated set of shape descriptors” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The context of this claim encompasses the user manually performing the classification. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
2A Prong 2: This judicial exception is not integrated into a practical application. 
The only additional limitations are those inherited from dependency on claim 1 which are discussed above. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of reading and storing information in memory is considered to be insignificant extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, 

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
2A Prong 1: The limitation “wherein shape retrieval is performed based on the set of shape descriptors” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The context of this claim encompasses the user manually performing the shape retrieval. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
2A Prong 2: This judicial exception is not integrated into a practical application. 
The only additional limitations are those inherited from dependency on claim 1 which are discussed above. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of reading and storing information in memory is considered to be insignificant extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) 

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
2A Prong 1: The limitation “wherein a performance prediction process is performed which could be integrated into a surrogate-assisted shape optimization process based on the calculated set of shape descriptors” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The context of this claim encompasses the user manually performing the prediction optimization and integration. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
2A Prong 2: This judicial exception is not integrated into a practical application. 
The only additional limitations are those inherited from dependency on claim 1 which are discussed above. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of reading and storing information in memory is considered to be insignificant extra-solution activity in Step 2A Prong 

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Panagiotis et al (US20090157649A1) hereinafter Panagiotis is the best prior art. 
This reference distinctly discloses: 
“A method for generating a set of shape descriptors             
                {
                
                    
                        
                            
                                f
                            
                            
                                s
                            
                        
                    
                    →
                
                ,
                s
                =
                1
                ,
                …
                ,
                
                    
                        N
                    
                    
                        s
                    
                
                }
            
        for a set of two- or three-dimensional geometric shapes” in order to arrive at an unified efficient low dimensional representation of the complete set of shapes to enable memory and disk efficient storage, indexing, referencing, and making the complete set available for further processing, comprising the following steps:” ([0015] “The present invention provides a method for representing 3D polygonal models using a novel hybrid 3D shape descriptor. The present invention also uses the novel hybrid 3D shape descriptor for the purpose of content-based search of generic 3D models from large datasets.”)
assigning the calculated feature descriptor             
                
                    
                        f
                    
                    
                        s
                    
                
                (
                n
                ,
                m
                )
            
         to an             
                M
                ∙
                N
            
         dimensional vector of features as the shape descriptor              
                
                    
                        
                            →
                            
                                f
                            
                        
                    
                    
                        s
                    
                
            
        according to              
                
                    
                        
                            
                                f
                            
                            →
                        
                    
                    
                        s
                    
                
                =
                (
                
                    
                        f
                    
                    
                        s
                    
                
                
                    
                        n
                        =
                        1
                        ,
                         
                        m
                        =
                        1
                    
                
                ,
                
                    
                        f
                    
                    
                        s
                    
                
                
                    
                        n
                        =
                        1
                        ,
                         
                        m
                        =
                        2
                    
                
                ,
                …
                ,
                
                    
                        f
                    
                    
                        s
                    
                
                
                    
                        n
                        =
                        n
                        ,
                         
                        m
                        =
                        m
                    
                
                
                    
                        )
                    
                    
                        T
                    
                
            
        ”  ([0032] “For the purpose of content-based search of 3D models, a 3D model is represented using a corresponding signature, i.e. a feature vector, which is called a shape descriptor. A shape descriptor describes the characteristics of a 3D model by a set of features which are represented by numerical values.”) 
The reference does not teach: 
“reading a set             
                
                    
                        
                            →
                            
                                
                                    
                                        R
                                    
                                    
                                        n
                                    
                                
                            
                        
                    
                
            
         of N feature locations having a distance from the shape where             
                
                    →
                    
                        
                            
                                R
                            
                            
                                n
                            
                        
                    
                
            
         is the position vector of the feature locations having the length             
                
                    
                        R
                    
                    
                        n
                    
                
            
         =             
                
                    
                        
                            
                                
                                    
                                        R
                                    
                                    
                                        n
                                    
                                
                            
                        
                    
                
            
         and n = 1,…, N”

“reading a set {            
                
                    
                        K
                    
                    
                        m
                    
                
            
        } of M wave numbers, where m = 1, …, M”
 “Reading             
                γ
                ∈
                R
            
        , which is a parameter controlling degree of locality of the features”
“For each shape s calculating for each of the N feature locations             
                
                    →
                    
                        
                            
                                R
                            
                            
                                n
                            
                        
                    
                
            
         and M wave numbers             
                
                    
                        K
                    
                    
                        m
                    
                
            
         a feature descriptor             
                
                    
                        f
                    
                    
                        s
                    
                
                (
                n
                ,
                m
                )
            
         according to the rule” 
            
                
                    
                        f
                    
                    
                        s
                    
                
                
                    
                        n
                        ,
                        m
                    
                
                =
                (
                
                    
                        
                            
                                
                                    
                                        R
                                    
                                    →
                                
                            
                            
                                n
                            
                        
                    
                
                
                    
                        )
                    
                    
                        γ
                    
                
                 
                
                    
                        e
                    
                    
                        -
                        i
                        
                            
                                K
                            
                            
                                m
                            
                        
                        
                            
                                R
                            
                            
                                n
                            
                        
                    
                
                 
                C
                
                    
                        ∫
                        
                            s
                            h
                            a
                            p
                            e
                             
                            s
                        
                        
                    
                    
                        
                            
                                d
                            
                            
                                3
                            
                        
                        
                            
                                S
                            
                            →
                        
                    
                
                
                    
                        
                            
                                e
                            
                            
                                
                                    
                                        -
                                        i
                                        
                                            
                                                k
                                            
                                            
                                                m
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        S
                                                    
                                                    →
                                                
                                                -
                                                
                                                    
                                                        
                                                            
                                                                R
                                                            
                                                            →
                                                        
                                                    
                                                    
                                                        n
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                    
                        
                            
                                (
                                
                                    
                                        
                                            
                                                
                                                    
                                                        S
                                                    
                                                    →
                                                
                                                -
                                                
                                                    
                                                        
                                                            
                                                                R
                                                            
                                                            →
                                                        
                                                    
                                                    
                                                        n
                                                    
                                                
                                            
                                        
                                    
                                    
                                        α
                                    
                                
                                )
                            
                            
                                γ
                            
                        
                    
                
            
        

            
                 
            
        
“Where the integral is summing all contributions from each point of the shape s,              
                
                    
                        s
                    
                    →
                
                 
            
        is a position vector of points of the shape,“i is the imaginary unit,”             
                
                    
                        ‖
                        
                            
                                x
                            
                            →
                        
                         
                        ‖
                    
                    
                        α
                    
                
                =
                 
                
                    
                        
                            
                                
                                    
                                        ∑
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                (
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        i
                                                    
                                                
                                                )
                                            
                                            
                                                α
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        1
                        /
                        α
                    
                
            
         “Is the             
                
                    
                        L
                    
                    
                        α
                    
                
            
         norm of the vector            
                 
                
                    
                        x
                    
                    →
                
            
         and C is a normalization constant which can be chosen either C =1 or to normalize the feature to the absolute volume or surface area of the shape: 
            
                c
                =
                1
                
                    
                        ∫
                        
                            s
                            h
                            a
                            p
                            e
                             
                            s
                        
                        
                    
                    
                        
                            
                                d
                            
                            
                                3
                            
                        
                        
                            
                                S
                            
                            →
                        
                    
                
            
        
The reference discloses the following concepts that are similar to the limitations not taught. 
“In another aspect of the present invention, prior to feature extraction, the model is pose-normalized by normalizing its translation, rotation and scale characteristics. To address the rotation normalization issue, two alternative alignment techniques are used in order to consider both the surface area distribution and the surface orientation distribution of the models.”  This normalization procedure is similar to the normalization preformed in the application. 

[0009] “In the second category, shape descriptors are extracted from the 3D shape-geometry of the 3D model”, [0054] “The representation of a 3D model as a set of spherical functions is similar to projecting approximately equidistant parts of the 3D model to concentric spheres of increasing radius.” [0066] “The hybrid 3D shape descriptor consists of two sets of hybrid (2D and 3D) features which are computed for each pose normalized versions of the 3D model” The shape descriptors used in the reference perform a similar function to those described in the application and are also calculated using spherical functions but fall short of reading on the specific rule for calculation offered in the claims of the application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Asija whose telephone number is (571)272-4857. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571)270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123